

106 S1616 IS: Federal Interior Land Media Act
U.S. Senate
2021-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1616IN THE SENATE OF THE UNITED STATESMay 13, 2021Mr. Barrasso introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo provide exceptions from permitting and fee requirements for content creation, regardless of distribution platform, including digital or analog video and digital or analog audio recording activities, conducted on land under the jurisdiction of the Secretary of Agriculture and the Secretary of the Interior. 1.Short titleThis Act may be cited as the Federal Interior Land Media Act or the FILM Act.2.Exceptions for permitting and fee requirements for certain content creation, regardless of distribution platform, including digital or analog video and digital or analog audio recording activities, conducted on land under the jurisdiction of the Secretary of Agriculture and the Secretary of the Interior(a)National Park System landSection 100905 of title 54, United States Code, is amended—(1)in subsection (c)(1), in the first sentence, by inserting commercial or non-commercial before still photography;(2)by redesignating subsections (d) through (f) as subsections (e) through (g), respectively; (3)by inserting after subsection (c) the following:(d)Content creation, regardless of distribution platform, including digital or analog video and digital or analog audio recording activities(1)In generalExcept as provided in paragraph (3), the Secretary shall not require a permit or assess a fee or charge for any commercial or noncommercial content creation, regardless of distribution platform, including digital or analog video and digital or analog audio recording activity, in a System unit (referred to in this subsection as a covered activity), if the covered activity—(A)takes place at a location in which the public is allowed;(B)complies with and adheres to visitor use policies, practices, and regulations applicable to the applicable System unit; (C)is conducted in a manner that does not—(i)impede or intrude on the experience of other visitors to the applicable System unit; or(ii)disturb other resource values and wildlife;(D)does not require the exclusive use of a site or area; (E)complies with other applicable Federal, State, and local laws (including regulations), such as laws relating to the use of unmanned aerial equipment; and(F)is conducted by—(i)an individual; or (ii)a group of not more than 10 individuals.(2)Advance notification not requiredThe Secretary shall not require advance notification for the conduct of a covered activity under paragraph (1).(3)ExceptionsNotwithstanding paragraph (1), the Secretary may require a permit, assess a fee or charge, or both, for the conduct of a covered activity, if—(A) the covered activity takes place at a location in which members of the public are generally not allowed; (B)additional administrative costs are likely to be incurred by the Secretary with respect to the covered activity; (C)the covered activity is being conducted in a localized area that receives very high volume visitation; (D)the covered activity requires the use of a set or staging equipment; or(E)the covered activity is being conducted by a group of 11 or more individuals.(4)Voluntary permit applicationsNotwithstanding paragraph (1), an individual or small group of individuals conducting a covered activity that meets the requirements of that paragraph may elect to apply for a permit for the covered activity for any reason, including to benefit from any assurances provided by the permit.; (4)in subsection (e) (as so redesignated), in the matter preceding paragraph (1), by inserting , a covered activity described in subsection (d),  after still photography; and(5)in subsection (g) (as so redesignated)—(A)by striking The Secretary shall and inserting the following:(1)In generalThe Secretary shall; and(B)by adding at the end the following:(2)Coordination(A)In generalIf a permit is required for an activity under this section and 1 or more additional Federal agencies or jurisdictional units are involved in the permitting of the activity, the Secretary and the head of the Federal agency or jurisdictional unit shall, to the maximum extent practicable, coordinate permit processing procedures.(B)Identification of lead permit agency contactTo maximize the efficient and coordinated processing of permits under this section in which more than 1 Federal agency or jurisdictional unit is involved in the permitting of the activity, the Secretary and the heads of any other applicable Federal agencies shall consider, to the maximum extent practicable, identifying a lead contact or office to process and coordinate applicable permits and fees..(b)Other land under the jurisdiction of the Secretary of Agriculture and the Secretary of the InteriorSection 1 of Public Law 106–206 (16 U.S.C.460l–6d) is amended— (1)in subsection (c)(1), in the first sentence, by inserting commercial or non-commercial before still photography; (2)by redesignating subsections (d) through (f) as subsections (e) through (g), respectively;(3)by inserting after subsection (c) the following:(d)Content creation, regardless of distribution platform, including digital or analog video and digital or analog audio recording activities(1)In generalExcept as provided in paragraph (3), the Secretary shall not require a permit or assess a fee or charge for any commercial or noncommercial content creation, regardless of distribution platform, including digital or analog video and digital or analog audio recording activity, on land administered by the Secretary (referred to in this subsection as a covered activity), if the covered activity—(A)takes place at a location in which the public is allowed;(B)complies with and adheres to visitor use policies, practices, and regulations applicable to the applicable land administered by the Secretary; (C)is conducted in a manner that does not—(i)impede or intrude on the experience of other visitors to the applicable land administered by the Secretary; or(ii)disturb other resource values and wildlife;(D)does not require the exclusive use of a site or area; (E)complies with other applicable Federal, State, and local laws (including regulations), such as laws relating to the use of unmanned aerial equipment; and(F)is conducted by—(i)an individual; or (ii)a group of not more than 10 individuals.(2)Advance notification not requiredThe Secretary shall not require advance notification for the conduct of a covered activity under paragraph (1).(3)ExceptionsNotwithstanding paragraph (1), the Secretary may require a permit, assess a fee or charge, or both, for the conduct of a covered activity, if—(A)the covered activity takes place at a location in which members of the public are generally not allowed;(B)additional administrative costs are likely to be incurred by the Secretary with respect to the covered activity;(C)the covered activity is being conducted in a localized area that receives very high volume visitation; (D)the covered activity requires the use of a set or staging equipment; or(E)the covered activity is being conducted by a group of 11 or more individuals.(4)Voluntary permit applicationsNotwithstanding paragraph (1), an individual or small group of individuals conducting a covered activity that meets the requirements of that paragraph may elect to apply for a permit for the covered activity for any reason, including to benefit from any assurances provided by the permit.;(4)in subsection (e) (as so redesignated), in the matter preceding paragraph (1), by inserting , a covered activity described in subsection (d),  after still photography; and(5)in subsection (g) (as so redesignated)—(A)by striking The Secretary shall and inserting the following:(1)In generalThe Secretary shall; and(B)by adding at the end the following:(2)Coordination(A)In generalIf a permit is required for an activity under this section and 1 or more additional Federal agencies or jurisdictional units are involved in the permitting of the activity, the Secretary and the head of the Federal agency or jurisdictional unit shall, to the maximum extent practicable, coordinate permit processing procedures.(B)Identification of lead agency contactTo maximize the efficient and coordinated processing of permits under this section in which more than 1 Federal agency or jurisdictional unit is involved in the permitting of the activity, the Secretary and the heads of any other applicable Federal agencies shall consider, to the maximum extent practicable, identifying a lead contact or office to process and coordinate applicable permits and fees..